                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF IOWA
                                     EASTERN DIVISION
                                        In Admiralty

 IN THE MATTER OF AMERICAN LADY                         Case No. 2:19-cv-01018-LTS-KEM
 CRUISES, L.L.C. AND P.J. HOLDINGS,
 L.L.C., AS OWNERS OF THE MOTOR
 VESSEL M/V DUBUQUE’S AMERICAN                          MOTION TO EXTEND TIME TO FILE
 LADY, O.N. 1029327, FOR EXONERATION                    SCHEDULING REPORT
 FROM OR LIMITATION OF LIABILITY,

                           Limitation Plaintiffs,


           American Lady Cruises, L.L.C. and P.J. Holdings, L.L.C. (collectively, “Limitation

Plaintiffs”), as owners, owners pro hac vice, and/or charterers of the M/V DUBUQUE’S

AMERICAN LADY, pursuant to LR 7, move for an extension of time to file the Scheduling

Report in this matter and state as follows:

           1.     The Complaint in this matter was filed on August 13, 2019 (Doc. 1).

           2.     On August 29, 2019, the Court entered an Order (Doc. 13) granting Limitation

Plaintiffs’ Motion for Entry of Injunction and Notice Order (Doc. 12) filed August 28, 2019,

ordering among other things, that the Clerk of Court serve the Order on all claimants known to

the Petitioners (“Limitation Plaintiffs”) after Limitation Plaintiffs provide the names and

addresses to the Clerk.

           3.     On September 6, 2019, a sealed Identification of Potential Claimants was filed by

the Limitation Plaintiffs (Doc. 14), disclosing one individual, who has not appeared in this case

to date.

           4.     A Scheduling Report is due in this matter on November 12, 2019 (Docket Text 1).




                                                    1
       5.      Because the Scheduling Report is to be filed as a joint plan, the Limitation

Plaintiffs do not yet know who will be filing claims and therefore, respectfully request a 30-day

extension up to and including December 12, 2019 to submit a Scheduling Report in this matter.

       6.      Limitation Plaintiffs have not previously sought an extension of the Scheduling

Report deadline.

       7.      Limitation Plaintiffs are not aware of any other deadlines currently pending.

       8.      No final pretrial conference or trial date has been set in this matter to date.

       WHEREFORE, the Limitation Plaintiffs respectfully request that the Court grant their

motion to extend and that they be given up to and including December 12, 2019 to file a

Scheduling Report, and for such other relief as the court deems necessary.

                                              LEDERER WESTON CRAIG PLC


                                              By:       /s/ J. Michael Weston
                                                      J. Michael Weston AT0008405
                                                      118 Third Avenue SE, Suite 700
                                                      P.O. Box 1927
                                                      Cedar Rapids, IA 52406-1927
                                                      Telephone: (319) 365-1184
                                                      Fax:         (319) 365-1186
                                                      E-mail:     mweston@lwclawyers.com

                                              -and-

                                              Steven M. Stancliff
                                              CRENSHAW, WARE & MARTIN, PLC
                                              150 W. Main Street; Suite 1500
                                              Norfolk, VA 23510
                                              Telephone: (757) 623-3000
                                              Fax: (757) 623-5735
                                              sstancliff@cwm-law.com
                                              Admitted Pro Hac Vice

                                              ATTORNEYS FOR LIMITATION
                                              PLAINTIFFS AMERICAN LADY
                                              CRUISES, L.L.C. AND P.J. HOLDINGS, L.L.C.


                                                  2
